Per Curiam.
Defendant was tried without a jury and convicted (by Genesee County Circuit Judge Stewart A. Newblatt, Jr.) on the charge of non*354support, MCLA § 750.161 (Stat Ann 1962 Eev § 28-.358). On February 28, 1967, he was sentenced to a term of 1-3/4 to 3 years imprisonment. Defendant was discharged from prison on October 2,1968. Appointed appellate counsel’s application for delayed appeal was granted by this Court on August 29, 1969.
Appellant argues that an order of a probate court requiring him to pay $60 per week in support payments and requiring him to stay away from the home of his wife must be “justified” by the prosecution in this action for nonsupport.
The probate order was not relied upon as an element of the crime nor was defendant accused of violating the order. Defendant cites no law or reason why the prosecution was under a duty to justify the probate order.
Defendant’s contention that abandonment is an element of the crime of nonsupport is contrary to Michigan law. People v. Coleman (1949), 325 Mich 618. The people introduced sufficient, competent evidence to show that the defendant was able to support his family but had failed to do so.
Affirmed.